                 Case 1:20-cv-03083-GBD-BCM Document 47 Filed 03/04/21 Page 1 of 2




$SSOLFDWLRQ*5$17(''HIHQGDQW%URQ[&DUH+HDOWK6\VWHPVVKDOOILOH
LWVUHSO\SDSHUVQRODWHUWKDQ0DUFK6225'(5('
                                                                                                              4

                                                                                                   Milan P. Spisek
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                         914.872.7870 (direct)
%DUEDUD0RVHV860-                                                                      203.526.7219 (mobile)
                                                                                    Milan.Spisek@WilsonElser.com
0DUFK4
          March 2, 2021
          Hon. Barbara C. Moses
          Daniel Patrick Moynihan
          United States Courthouse
          500 Pearl St.
          New York, NY 10007-1312


          Re:     VANDYKE JOHNSON v CITY OF NEW YORK; DIANA ALAMA, CPS WORKER;
                  JANE DOE, CPS WORKER; BRONX CARE HEALTH SYSTEM; AND DAVID A.
                  HANSELL, Commissioner Administration for Children’s Services
                  Docket No.       :      20-cv-03083 (GBD) (BCM)
                  WEMED File No.   :      22910.00129___________________________________

          Dear Judge Moses,
          This office represents the interests of BronxCare Health Systems. Currently pending is my
          client’s Motion to Dismiss with a return date of March 5, 2021.
          We are respectfully requesting that the motion return date be adjourned to March 15, 2021 on
          consent. This is the first request for an adjournment by BronxCare. The basis of my request is
          that I had to deal with medical issues related to my 91 year-old mother that has kept me out of
          the office.
          We thank you for your time and attention. We await the further directives of the Court.
          Very truly yours,

          Wilson Elser Moskowitz Edelman & Dicker LLP

          Milan P Spisek
          Milan P. Spisek
          MPS/


          cc:




          8687513v.1
       Case 1:20-cv-03083-GBD-BCM Document 47 Filed 03/04/21 Page 2 of 2




        VIA E-MAIL: Teknoman24@gmail.com
        Vandyke Johnson
        636 West 172nd Street
        Apt. 3
        New York, N.Y. 10032


        VIA ECF
        Andrew B. Spears, Esq.
        New York City Law Department
        100 Church St.
        New York, NY 10007
        212.356.3159
        aspears@law.nyc.gov




8687513v.1
